Order, so far as appealed from, unanimously modified upon questions of law by granting the motion made under rule 109 of the Rules of Civil Practice to strike out the third separate defense, and as so modified affirmed, with $20 costs and disbursements to the appellant, with leave to the defendants to serve a further amended answer within ten days after service of the order with notice of entry thereof, on payment of said costs. No opinion. Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.